Exhibit 10.28

THE J. M. SMUCKER COMPANY

RESTRICTED STOCK AGREEMENT

WHEREAS,                      (the “Grantee”) is an employee of The J. M.
Smucker Company, an Ohio corporation (the “Company”), or one of its
Subsidiaries; and

WHEREAS, the execution of an agreement in the form hereof (this “Agreement”) has
been authorized by a resolution of the Executive Compensation Committee (the
“Committee”) of the Board, pursuant to The J. M. Smucker Company 2010 Equity and
Incentive Compensation Plan (the “Plan”), as of                      (the “Date
of Grant”);

NOW, THEREFORE, the Company hereby grants to the Grantee                     
shares of Restricted Stock (the “Restricted Stock”), effective as of the Date of
Grant, subject to the terms and conditions of the Plan and the following
additional terms, conditions, limitations and restrictions.

ARTICLE I

DEFINITIONS

All terms used herein with initial capital letters and not otherwise defined
herein that are defined in the Plan shall have the meanings assigned to them in
the Plan.

ARTICLE II

CERTAIN TERMS OF THE RESTRICTED STOCK

1.     Issuance of Restricted Stock. The Restricted Stock covered by this
Agreement shall be issued to the Grantee effective upon the Date of Grant. The
Restricted Stock shall be registered in the Grantee’s name and shall be fully
paid and nonassessable. Any certificates or evidence of award shall bear an
appropriate legend referring to the restrictions hereinafter set forth.

2.     Restrictions on Transfer of Shares. The Restricted Stock may not be sold,
exchanged, assigned, transferred, pledged, encumbered or otherwise disposed of
by the Grantee, except to the Company, unless the Restricted Stock has become
nonforfeitable as provided in Article II, Section 3 hereof; provided, however,
that the Grantee’s rights with respect to such Restricted Stock may be
transferred by will or pursuant to the laws of descent and distribution. Any
purported transfer or encumbrance in violation of the provisions of this Article
II, Section 2 shall be void, and the other party to any such purported
transaction shall not obtain any rights to or interest in such Restricted Stock.
The Committee in its sole discretion, when and as permitted by the Plan, may
waive the restrictions on transferability with respect to all or a portion of
the Restricted Stock.



--------------------------------------------------------------------------------

3.     Vesting of Restricted Stock.

(a)     All of the Restricted Stock covered by this Agreement shall become
nonforfeitable on the              anniversary of the Date of Grant, which such
date will be                     , if the Grantee shall have remained in the
continuous employ of the Company or a Subsidiary during that             -year
period.

(b)     Notwithstanding the provisions of Article II, Section 3(a), all of the
Restricted Stock covered by this Agreement shall immediately become
nonforfeitable if (i) the Grantee dies or becomes permanently disabled during
the             -year period from the Date of Grant or (ii) a Change in Control
occurs during the             -year period from the Date of Grant while the
Grantee is employed by the Company or a Subsidiary.

(c)     Notwithstanding the provisions of Article II, Section 3(a), if the
Grantee leaves the employ of the Company or a Subsidiary within             
years from the Date of Grant under circumstances determined by the Committee to
be for the convenience of the Company, the Committee may, when and as permitted
by the Plan, determine that all of the Restricted Stock covered by this
Agreement shall become nonforfeitable.

4.     Forfeiture of Shares. The Restricted Stock shall be forfeited, except as
otherwise provided in Article II, Section 3 above, if the Grantee ceases to be
employed by the Company or a Subsidiary prior to the              anniversary of
the Date of Grant or in the event the Committee determines the Grantee has
engaged in Detrimental Activity as such term is defined in the Plan. In the
event of a forfeiture, any certificate(s) representing the Restricted Stock or
any evidence of direct registration of the Restricted Stock covered by this
Agreement shall be cancelled.

5.     Dividend, Voting and Other Rights.

(a)     Except as otherwise provided herein, from and after the Date of Grant,
the Grantee shall have all of the rights of a shareholder with respect to the
Restricted Stock covered by this Agreement, including the right to vote such
Restricted Stock and receive any dividends that may be paid thereon; provided,
however, that any additional Common Shares or other securities that the Grantee
may become entitled to receive pursuant to a stock dividend, stock split,
combination of shares, recapitalization, merger, consolidation, separation, or
reorganization or any other change in the capital structure of the Company shall
be subject to the same restrictions as the Restricted Stock covered by this
Agreement.

(b)     Cash dividends on the Restricted Stock covered by this Agreement shall
be paid to the Grantee pursuant to the Company’s then-current articles of
incorporation and reported on the Grantee’s annual wage and tax statement (Form
W-2) as compensation.

6.     Retention of Restricted Stock in Book Entry Form. The Restricted Stock
will be held at the Company’s transfer agent in book entry form with appropriate
restrictions relating to the transfer of such Restricted Stock until all
restrictions thereon will have lapsed.



--------------------------------------------------------------------------------

ARTICLE III

GENERAL PROVISIONS

7.     Compliance with Law. The Company shall make reasonable efforts to comply
with all applicable federal and state securities laws; provided, however,
notwithstanding any other provision of this Agreement, the Company shall not be
obligated to issue any Common Shares pursuant to this Agreement if the issuance
thereof would result in a violation of any such law.

8.     Withholding Taxes. To the extent that the Company or any Subsidiary is
required to withhold federal, state, local or foreign taxes in connection with
the Restricted Stock or any delivery of Common Shares pursuant to this
Agreement, and the amounts available to the Company or such Subsidiary for such
withholding are insufficient, it will be a condition to the receipt of
Restricted Stock or such delivery that the Grantee make arrangements
satisfactory to the Company for payment of the balance of such taxes required to
be withheld. The Grantee hereby elects to satisfy this withholding obligation by
having withheld, from the Common Shares otherwise deliverable to the Grantee,
Common Shares having a value equal to the amount required to be withheld (except
where the Grantee has made an election under Section 83(b) of the Code with
respect to the Common Shares subject to delivery). The Common Shares so retained
shall be credited against such withholding requirement at the Market Value per
Share on the date of such retention. In no event, however, shall the Company
withhold Common Shares for payment of taxes in excess of the minimum amount of
taxes required to be withheld.

9.     Continuous Employment. For purposes of this Agreement, the continuous
employment of the Grantee with the Company or a Subsidiary shall not be deemed
to have been interrupted, and the Grantee shall not be deemed to have ceased to
be an employee of the Company or Subsidiary, by reason of the (a) transfer of
his employment among the Company and its Subsidiaries or (b) a leave of absence
approved by a duly constituted officer of the Company or a Subsidiary.

10.     Right to Terminate Employment. No provision of this Agreement shall
limit in any way whatsoever any right that the Company or a Subsidiary may
otherwise have to terminate the employment of the Grantee at any time. Nothing
herein shall be deemed to create a contract or a right to employment with
respect to the Grantee.

11.     Relation to Other Benefits. Any economic or other benefit to the Grantee
under this Agreement or the Plan shall not be taken into account in determining
any benefits to which the Grantee may be entitled under any profit-sharing,
retirement, or other benefit or compensation plan maintained by the Company or a
Subsidiary and shall not affect the amount of any life insurance coverage
available to any beneficiary under any life insurance plan covering employees of
the Company or a Subsidiary.

12.     Amendments. Any amendment to the Plan shall be deemed to be an amendment
to this Agreement to the extent that the amendment is applicable hereto;
provided, however, that no amendment shall impair the rights of the Grantee
under this Agreement



--------------------------------------------------------------------------------

without the Grantee’s consent; further provided, however, that the Grantee’s
consent shall not be required to an amendment that is deemed necessary by the
Company to ensure compliance with (or exemption from) Section 409A of the Code
or the Dodd-Frank Wall Street Reform and Consumer Protection Act or any
regulations promulgated thereunder.

13.     Severability. In the event that one or more of the provisions of this
Agreement shall be invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated shall be deemed to be separable from
the other provisions hereof, and the remaining provisions hereof shall continue
to be valid and fully enforceable.

14.     Relation to Plan. This Agreement is subject to the terms and conditions
of the Plan. In the event of any inconsistency between the provisions of this
Agreement and the Plan, the Plan shall govern. The Committee acting pursuant to
the Plan, as constituted from time to time, shall, except as expressly provided
otherwise herein, have the right to determine any questions which arise in
connection with the grant of the Restricted Stock.

15.     Nature of Grant. The Grantee agrees that: (a) the Plan is established
voluntarily by the Company, it is discretionary in nature and it may be
modified, amended, suspended or terminated by the Company at any time; (b) the
grant of Restricted Stock is voluntary and occasional and does not create any
contractual or other right to receive future grants of Restricted Stock, or
benefits in substitution of Restricted Stock, even if Restricted Stock have been
granted repeatedly in the past; (c) all decisions with respect to future
Restricted Stock grants will be at the sole discretion of the Company;
(d) participation in the Plan is voluntary; (e) the Restricted Stock are not a
part of normal or expected pay package for any purposes; and (f) in
consideration of the grant of Restricted Stock, no claim or entitlement to
compensation or damages will be created by any forfeiture or other termination
of the Restricted Stock or diminution in value of the Restricted Stock, and the
Grantee releases the Company and its Subsidiaries from any such claim that may
arise. If any such claim is found by a court of competent jurisdiction to have
been created, then, by signing this Agreement, the Grantee will be deemed
irrevocably to have waived the Grantee’s entitlement to pursue such claim.

16.     Electronic Delivery. The Company may, in its sole discretion, deliver
any documents related to the Restricted Stock and the Grantee’s participation in
the Plan, or future awards that may be granted under the Plan, by electronic
means or to request the Grantee’s consent to participate in the Plan by
electronic means. The Grantee consents to receive such documents by electronic
delivery and, if requested, agrees to participate in the Plan through an on-line
or electronic system established and maintained by the Company or another third
party designated by the Company.

17.     Governing Law. This Agreement is made under, and shall be governed by
and construed in accordance with the internal substantive laws of the State of
Ohio.

[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

This Agreement is executed by the Company as of the              day of
                    .

 

THE J. M. SMUCKER COMPANY                            
                                                                             
By:                              Title:                             

The undersigned hereby acknowledges receipt of an executed original of this
Agreement, together with a copy of the prospectus for the Plan, dated
                    , summarizing key provisions of the Plan, and accepts the
award of Restricted Stock granted hereunder on the terms and conditions set
forth herein and in the Plan.

 

Date:                                                             
                                                                               
    Grantee:                             